DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 8-17, 19, 20, 23, 24, 26, 27, and 31 are pending in the application. Amended claim 1 has been noted. Claims 12-17, 19, 20, 23, 24, 26, and 27 have been withdrawn from consideration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, 10, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2007/0240454) in view of Coffey et al (US 2004/0187525).
Brown discloses a method a producing an optical fiber preform comprising: forming substructure optimized deposition particles 4 from a condensed phase mixture of a solvent, the matrix, and dopant materials, wherein said deposition particles are between 0.1 micrometers and 100 micrometers in size [0020] and are made up of a predetermined ratio of matrix material and dopant material; and depositing said deposition particles 4 on a deposition surface 7 to achieve a desired layer (Fig. 2; [0034]-[0035]). The deposition particles are formed by aerosolizing the condensed phase mixture [0034]. The deposition surface 7 is a preform [0035] and precursor particles 3 are conditioned 2 before deposition on the surface 7 (Fig. 2). The deposition particles comprise silica [0034]. The deposition particles are formed from precursors of matrix material and/or dopant material which are maintained in a condensed phase [0034].
Brown does not disclose one of the claimed matrix precursors.
Coffey discloses forming silica particles by heating the silicon and oxidizing precursors only to a temperature associated with the activation energy for the reaction to form the silica [0015]-[0016] and that precursors for forming silica, such as silicon tetrachloride and octamethylcyclotetrasiloxane may be supplied in the form of a liquid [0041] and may ne nebulized [0065]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the silica precursors of Coffey as the silica 
Thus, claims 1, 2, 5, 8, 10, and 31 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Brown and Coffey.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2007/0240454) in view of Coffey et al (US 2004/0187525) as applied above and further in view of Bryan et al (US 2003/023200).
Brown and Coffey do not disclose a specific ratio of matrix material to dopant.
Bryan discloses optical layers for optical fibers or preforms [0002] comprising matrix material in a suitable amount [0117] and dopant material to change the index of refraction [0124]. 
It would have been obvious to use proportions as suggested by Bryan for the matrix and dopant materials of Brown since these were suitable for forming optical fibers and preforms wherein the amount of dopant may be changed through routine experimentation to adjust the refractive index.
Regarding Claim 11, Bryan discloses deposition of multiple layers having different optical properties and/or compositions [0144], [0154]. Since the optical properties, such as refractive index, may be different, it would have been obvious that the matrix to dopant ratio may be different because the amount of dopant introduced adjusts the refractive index [0124].
Thus, claims 9 and 11 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Brown, Coffey, and Bryan.
Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive. Applicant argues that Coffey discloses gas-to-particle produced soot particles having a size of 5-300 nm whereas the present invention refers to a droplet-to-particle method producing microparticles having a size between 1 and 2000 micron. This is not found persuasive because Brown discloses a droplet-to-particle method as claimed producing microparticles of 0.01-1000 microns [0020]. Brown further discloses that the matrix material is silica and the liquid, along with a dopant, is nebulized [0034]. Brown is merely silent as to a matrix precursor to form the silica. Coffey discloses known precursors used to form silica which can be in the form of a liquid [0041] and nebulized [0065]. The precursor may also further comprise a dopant [0068], such as those taught by Brown [0034]. Thus, it would have been obvious to use the known silica precursors of Coffey to form the silica matrix in the droplet-to-particle method of Brown since they were known to be used in liquid form, were capable of being nebulized, and may include the same dopant materials as Brown. 
Applicant argues that Coffey requires that the deposition particles are formed from precursors which are not maintained in a condensed phase as described in claim 1 and teaches away from the current invention. This is not found persuasive because Brown teaches all of the limitations in claim 1 including a droplet-to-particle method in In re Rosselet, 146 USPQ 183). 
Applicant’s arguments, see p. 10, filed 5/4/21, with respect to Su et al (US 4,940,571) have been fully considered and are persuasive. While Su relates to forming large particle silica, Su does not relate to forming optical fibers or optical fiber preforms. The rejection of claims 1, 2, 5, 8, and 10 over Brown in view of Su has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715